DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Rejection on the merits of this application. Claims 1-3, 5-17, and 19 are rejected and remain pending, as discussed below.

Response to Arguments
Applicant's arguments filed 06/15 have been fully considered. 
In response to applicant's arguments against Suh, Kim, and Hoshino individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As discussed below, the combination of Suh, Kim, and Hoshino do teach all of the limitations of the limitation “till the light generated by all the multiple positioning beacons arrange at different surfaces are captured by the image sensor” in combination.
However, upon further consideration, a new ground(s) of rejection is made in view of the further limiting amendments made to the claims, changing the scope of the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-8, 12-14, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Suh (US 20160370804) in view of Kim (KR 2010-0010962 A), Hoshino (US 20160327954 A1), and Lim (US 20070050086 A1).

Regarding Claim 1, Suh teaches: a cleaning robot system, comprising: 
a charging station (figure 6) comprising multiple positioning beacons (311a-c), 
and a cleaning robot, comprising:
an image sensor configured to capture light generated by the multiple positioning beacons on the charging station and generate an image frame (paragraph [0062] and (120)), 
a motor (150),
and a processor electrically connected to the image sensor and the motor (140, 150) and configured to 
calculate a relative position of the cleaning robot with respect to the charging station according to beacon images of the multiple positioning beacons in the image frame (paragraph [0102] and figure 5, step S450) 
and drive the motor according to the relative position to control the cleaning robot to return to the charging station for recharging (paragraph [0103]).
and the processor sends a control signal to rotate the charging station. (paragraph [0073], wherein the charging station is commanded to rotate when the robot is not facing the front of the charging station. In [0102] and figure 5, steps S450-S451, the charging station is commanded to rotate until the mobile robot faces the front of the charging station)
and then the processor calculates the relative position. (see at least [0102] and figure 5, step 450, wherein the relative position between the charging station and the cleaning robot is calculated again after rotation)
Suh does not teach the multiple positioning beacons including a first positioning beacon arranged at a first surface of the charging station and a second positioning beacon arranged at a second surface, opposite to the first surface, of the charging station
wherein when a relative angle between the cleaning robot with respect to a front surface, which connects the first and second surfaces, of the charging station exceeds a predetermined angle, the image sensor of the cleaning robot does not capture the light generated by one of the first positioning beacon and the second positioning beacon, 
upon the image sensor not capturing the light generated by one of the first positioning beacon and the second positioning beacon, the processor sends a control signal to rotate the charging station till the light generated by all the multiple positioning beacons arranged at different surfaces are captured by the image sensor (However, Suh does teach the processor sending a control signal to rotate the charging station until the charging station and the robot are facing each other, as discussed above)
and the first positioning beacon is protruded out from the first surface and the second positioning beacon is protruded out from the second surface to cause both the first positioning beacon and the second positioning beacon to be visible to the cleaning robot when the cleaning robot is in front of the front surface of the charging station.
Kim teaches the multiple positioning beacons including a first positioning beacon arranged at a first surface of the charging station and a second positioning beacon arranged at a second surface, opposite to the first surface, of the charging station ((149) and figure 4, wherein the transmitters include transmitters 201 and 207, positioned on opposite surface of the charging station)
a front surface, which connects the first and second surfaces, of the charging station (see figure below)

    PNG
    media_image1.png
    593
    593
    media_image1.png
    Greyscale

One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the autonomous robot navigation system of Suh with the positioning beacon setup of Kim. It would have been obvious because doing so would enable the autonomous robot to more accurately determine its position relative to the charging station, as recognized by Kim ((46)).
Hoshino teaches wherein when a relative angle between the cleaning robot with respect to a front surface … of the charging station exceeds a predetermined angle, the image sensor of the cleaning robot does not capture the light generated by one of the first positioning beacon and the second positioning beacon, (see at least figures 4E-4F and paragraph [0053], wherein if the cleaning robot exceeds a predetermined angle, either beacon SL or SR are not visible to the robot and it is determined that the robot is not facing the front surface of the charging station. In combination with Suh’s teaching of rotating the charging station until it is determined that the robot is facing the front surface of the charging station, and Kim’s teaching that the left and right beacon are disposed on opposite surfaces, all of the limitations of Claim 1 have been taught by Suh, Kim, and Hoshino. Examiner notes that Hoshino is relied on in combination with Suh and Kim, so the guide signals SL and SR do not have to be on opposite surfaces, as Kim teaches that feature)
upon the image sensor not capturing the light generated by one of the first positioning beacon and the second positioning beacon, the processor sends a control signal to rotate the charging station till the light generated by all the multiple positioning beacons arranged at different surfaces are captured by the image sensor (in combination with Suh’s teaching of rotating the charging station until the charging station and the robot are facing each other when the robot and charging station are not facing each other, and Hoshino’s teaching that of the detection of both beacons SL and SR (see at least figures 4A-4AG) indicates that the robot and the charging station are both facing each other, and Kim’s teaching that the first and second positioning beacon are located on different surfaces, this limitation is taught in its entirety)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the cleaning robot system of Suh and Kim with the first and second beacon recognition based on the relative angle of the robot and charging station exceeding a predetermined angle of Hoshino. It would have been obvious to modify because doing so allows a simple means of beacon positioning for cleaning robots with reduced power consumption and minimized interference with other units, as recognized by Hoshino (see at least [0002]-[0006]).
Lim teaches:
and the first positioning beacon is protruded out from the first surface and the second positioning beacon is protruded out from the second surface (See at least [0046]-[0047] and figures 5A-5B, wherein signal transmitters 324 are arranged at two surfaces opposite each other and protruding out from the surfaces. See reproduced figure 5B below, where the transmitters protrude from their respective surfaces)

    PNG
    media_image2.png
    130
    603
    media_image2.png
    Greyscale

to cause both the first positioning beacon and the second positioning beacon to be visible to the cleaning robot when the cleaning robot is in front of the front surface of the charging station. (see at least [0041] and figures 5A-5B, wherein the signal transmitters 324 include infrared light emitting diodes in conjunction with the signal transmitters. Figure 5A, reproduced below, shows the cleaning robot’s view when the robot is in front of the front surface of the charging station. Per page 4, lines 24-30 and figure 10 of Applicant’s specification, protruding infrared light sources located on opposite surfaces of the docking station are both visible to the cleaning robot when the cleaning robot is in front of the front surface of the charging station.)

    PNG
    media_image2.png
    130
    603
    media_image2.png
    Greyscale

One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Suh, Kim, and Hoshino with Lim’s technique of having positioning beacons protruding from their respective surfaces to cause the beacons to be visible from the front of the charging station. It would have been obvious to modify because doing so enables cleaning robots to detect its relative position to the charging station when positioning along the wall on which the charger is installed, enabling easier automatic charging, as recognized by Lim (see at least [0005] and [0047]).

Regarding Claim 2, Suh, Kim, Hoshino, and Lim in combination disclose all of the limitations of Claim 1 as discussed above, and Suh additionally teaches: wherein the multiple positioning beacons are active light sources (paragraph [0071] and (311a-c)).

Regarding Claim 5, Suh, Kim, Hoshino, and Lim in combination disclose all of the limitations of Claim 1 as discussed above, and Suh additionally teaches: the multiple positioning beacons have identical or different characteristics (paragraph [0070]).

Regarding Claim 6, Suh, Kim, Hoshino, and Lim in combination disclose all of the limitations of Claim 1 as discussed above, and Suh additionally teaches: the multiple positioning beacons are arranged at at least two different heights (paragraph [0069]). 
Suh teaches arranging the light sources in a triangle or polygon, whose corners inherently have different heights. For example, a triangle’s area is measured by ½ *base*height. If the height of the triangle were 0, then the triangle would have an impossible area of 0.

Regarding Claim 7, Suh, Kim, Hoshino, and Lim in combination disclose all of the limitations of Claim 1 as discussed above, and Suh additionally teaches: the charging station is rotatable (paragraph [0074]).

Regarding Claim 8, Suh teaches: a cleaning robot, comprising: 
an image sensor configured to 
capture light generated by the multiple positioning beacons having a predetermined characteristic and generate an image frame (paragraph [0062] and (120)), 
a motor (150), 
and a processor electrically connected to the image sensor and the motor (140, 150) and configured to 
calculate a relative position of the cleaning robot with respect to the multiple positioning beacons according to beacon images of the multiple positioning beacons in the image frame (paragraph [0102] and figure 5, step S450) 
and drive the motor according to the relative position to move to a predetermined position with respect to the multiple positioning beacons (paragraph [0103] and figure 5, step S440). 
and the processor sends a control signal to change an emission direction of the multiple positioning beacons. (see at least [0073], wherein the charging station is commanded to rotate when the robot is not facing the front of the charging station, which would change the emission direction of the multiple positioning beacons. In [0102] and figure 5, steps S450-S451, the charging station is commanded to rotate until the mobile robot faces the front of the charging station)
and then the processor calculates the relative position. (see at least [0102] and figure 5, step 450, wherein the relative position between the charging station and the cleaning robot is calculated again after rotation)
The flowchart in figure 5 describes Suh’s method of recognizing the charging station through the image sensor and moving the robot to a predetermined position in front of the charging station, also shown in figures 7-8.
Suh does not teach the multiple positioning beacons including a first positioning beacon arranged at a first surface of a charging station and a second positioning beacon arranged at a second surface opposite to the first surface, of the charging station.
wherein when a relative angle between the cleaning robot with respect to a front surface, which connects the first and second surfaces, of the charging station exceeds a predetermined angle, the image sensor of the cleaning robot does not capture the light generated by one of the first positioning beacon and the second positioning beacon, 
and upon the image sensor not capturing the light generated by one of the first positioning beacon and the second positioning beacon, the processor sends a control signal to change an emission direction of the multiple positioning beacons till the light generated by all the multiple positioning beacons arranged at different surfaces are captured by the image sensor (However, Suh does teach the processor sending a control signal to rotate the charging station until the charging station and the robot are facing each other, which changes the emission direction of the beacons, as discussed above)
and the first positioning beacon is protruded out from the first surface and the second positioning beacon is protruded out from the second surface to cause both the first positioning beacon and the second positioning beacon to be visible to the cleaning robot when the cleaning robot is in front of the charging station.
Kim teaches the multiple positioning beacons including a first positioning beacon arranged at a first surface of a charging station and a second positioning beacon arranged at a second surface opposite to the first surface of the charging station ((149) and figure 4, wherein the transmitters include transmitters 201 and 207, positioned on opposite surface of the charging station, see Claim 1 rejection for diagram)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the autonomous robot navigation system of Suh with the positioning beacon setup of Kim. It would have been obvious because doing so would enable the autonomous robot to more accurately determine its position relative to the charging station, as recognized by Kim ((46)).
Hoshino teaches: 
wherein when a relative angle between the cleaning robot with respect to a front surface … of the charging station exceeds a predetermined angle, the image sensor of the cleaning robot does not capture the light generated by one of the first positioning beacon and the second positioning beacon (see at least figures 4E-4F and paragraph [0053], wherein if the cleaning robot exceeds a predetermined angle, either beacon SL or SR are not visible to the robot and it is determined that the robot is not facing the front surface of the charging station. In combination with Suh’s teaching of rotating the charging station until it is determined that the robot is facing the front surface of the charging station, and Kim’s teaching that the left and right beacon are disposed on opposite surfaces, all of the limitations of Claim 1 have been taught by Suh, Kim, and Hoshino. Examiner notes that Hoshino is relied on in combination with Suh and Kim, so the guide signals SL and SR do not have to be on opposite surfaces, as Kim teaches that feature)
upon the image sensor not capturing the light generated by one of the first positioning beacon and the second positioning beacon, the processor sends a control signal to rotate the charging station till the light generated by all the multiple positioning beacons arranged at different surfaces are captured by the image sensor (in combination with Suh’s teaching of rotating the charging station until the charging station and the robot are facing each other when the robot and charging station are not facing each other, and Hoshino’s teaching that of the detection of both beacons SL and SR (see at least figures 4A-4AG) indicates that the robot and the charging station are both facing each other, and Kim’s teaching that the first and second positioning beacon are located on different surfaces, this limitation is taught in its entirety)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the cleaning robot system of Suh and Kim with the first and second beacon recognition based on the relative angle of the robot and charging station exceeding a predetermined angle of Hoshino. It would have been obvious to modify because doing so allows a simple means of beacon positioning for cleaning robots with reduced power consumption and minimized interference with other units, as recognized by Hoshino (see at least [0002]-[0006]).
Lim teaches:
and the first positioning beacon is protruded out from the first surface and the second positioning beacon is protruded out from the second surface (See at least [0046]-[0047] and figures 5A-5B, wherein signal transmitters 324 are arranged at two surfaces opposite each other and protruding out from the surfaces. See figure 5B, where the transmitters protrude from their respective surfaces)
to cause both the first positioning beacon and the second positioning beacon to be visible to the cleaning robot when the cleaning robot is in front of the charging station. (see at least [0041] and figures 5A-5B, wherein the signal transmitters 324 include infrared light emitting diodes in conjunction with the signal transmitters. Figure 5A shows the cleaning robot’s view when the robot is in front of the front surface of the charging station. Per page 4, lines 24-30 and figure 10 of Applicant’s Specification, protruding infrared light sources located on opposite surfaces of the docking station are both visible to the cleaning robot when the cleaning robot is in front of the front surface of the charging station.)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Suh, Kim, and Hoshino with Lim’s technique of having positioning beacons protruding from their respective surfaces to cause the beacons to be visible from the front of the charging station. It would have been obvious to modify because doing so enables cleaning robots to detect its relative position to the charging station when positioning along the wall on which the charger is installed, enabling easier automatic charging, as recognized by Lim (see at least [0005] and [0047]).


Regarding Claim 12, Suh, Kim, Hoshino, and Lim in combination disclose all of the limitations of Claim 8 as discussed above, and Suh additionally teaches: the cleaning robot further comprises a transmitter configured to transmit the control signal (paragraph [0049]-[0050] and [0062], controller 140 which commands communication unit 110 to transmit the control signal).

Regarding Claim 13, Suh, Kim, Hoshino, and Lim in combination disclose all of the limitations of Claim 8 as discussed above, and Suh additionally teaches: the predetermined position comprises a predetermined distance and a predetermined angle, 
and the processor is configured to 
control the cleaning robot to move to the predetermined distance from the multiple positioning beacons at first (paragraph [0089]) 
and then control the cleaning robot to continuously move, at the predetermined distance, to the predetermined angle with respect to the multiple positioning beacons (paragraphs [0090] and [0092]), 
or control the cleaning robot to move to the predetermined angle with respect to the multiple positioning beacons at first, 
and then control the cleaning robot to continuously move, at the predetermined angle, to the predetermined distance from the multiple positioning beacons (paragraph [0093]).

Regarding Claim 14, Suh teaches a recharge path determining method for a cleaning robot system, the cleaning robot system comprising 
a charging station that has multiple positioning beacons 
and a cleaning robot that has an image sensor and a processor (see at least Figs. 1-2 & 7-8), 
the determining method comprising: 
capturing, by the image sensor, light generated by the multiple positioning beacons on the charging station and generating, by the image sensor, an image frame (paragraph [0062]), 
calculating, by the processor, a relative position of the cleaning robot with respect to the charging station according to beacon images of the multiple positioning beacons in the image frame (paragraph [0072]), and controlling, by the processor, the cleaning robot according to the relative position to return to the charging station for recharging (paragraph [0072]).
rotating the charging station (paragraph [0073], wherein the charging station is commanded to rotate when the robot is not facing the front of the charging station. In [0102] and figure 5, steps S450-S451, the charging station is commanded to rotate until the mobile robot faces the front of the charging station)
and then calculating the relative position by the processor (see at least [0102] and figure 5, step 450, wherein the relative position between the charging station and the cleaning robot is calculated again after rotation)
Suh does not teach: 
the multiple positioning beacons including a first positioning beacon arranged at a first surface of the charging station and a second positioning beacon arranged at a second surface, opposite to the first surface, of the charging station, 
identifying, by the processor, whether a number of the beacon images is smaller than a predetermined number; 
upon the number of the beacon images is smaller than the predetermined number, rotating the charging station till the number of the beacon images associated with the multiple positioning beacons arranged at different surfaces is equal to the predetermined number. (However, Suh does teach the processor sending a control signal to rotate the charging station until the charging station and the robot are facing each other, as discussed above)
wherein the first positioning beacon is protruded out from the first surface and the second positioning beacon is protruded out from the second surface to cause both the first positioning beacon and the second positioning beacon to be visible to the cleaning robot when the cleaning robot is in front of the charging station.
Kim teaches the multiple positioning beacons including a first positioning beacon arranged at a first surface of the charging station and a second positioning beacon arranged at a second surface, opposite to the first surface, of the charging station, ((149) and figure 4, wherein the transmitters include transmitters 201 and 207, positioned on opposite surface of the charging station, see Claim 1 rejection for diagram)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the autonomous robot navigation system of Suh with the positioning beacon setup of Kim. It would have been obvious because doing so would enable the autonomous robot to more accurately determine its position relative to the charging station, as recognized by Kim ((46)).
Hoshino teaches:
 identifying, by the processor, whether a number of the beacon images is smaller than a predetermined number; (see at least figures 4E-4F and paragraph [0053], wherein if the cleaning robot exceeds a predetermined angle, either beacon SL or SR are not in the beacon images, meaning the number of beacon images is 1 and is less than the predetermined number of 2 beacon images, and it is determined that the robot is not facing the front surface of the charging station. In combination with Suh’s teaching of rotating the charging station until it is determined that the robot is facing the front surface of the charging station, and Kim’s teaching that the left and right beacon are disposed on opposite surfaces, all of the limitations of Claim 1 have been taught by Suh, Kim, and Hoshino. Examiner notes that Hoshino is relied on in combination with Suh and Kim, so the guide signals SL and SR do not have to be on opposite surfaces, as Kim teaches that feature)
upon the number of the beacon images is smaller than the predetermined number, rotating the charging station till the number of the beacon images associated with the multiple positioning beacons arranged at different surfaces is equal to the predetermined number (in combination with Suh’s teaching of rotating the charging station until the charging station and the robot are facing each other when the robot and charging station are not facing each other, and Hoshino’s teaching that of the detection of both beacons SL and SR (see at least figures 4A-4AG) indicates that the robot and the charging station are both facing each other, and Kim’s teaching that the first and second positioning beacon are located on different surfaces, this limitation is taught in its entirety)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the cleaning robot system of Suh and Kim with the first and second beacon recognition based on the relative angle of the robot and charging station exceeding a predetermined angle of Hoshino. It would have been obvious to modify because doing so allows a simple means of beacon positioning for cleaning robots with reduced power consumption and minimized interference with other units, as recognized by Hoshino (see at least [0002]-[0006]).
Lim teaches:
wherein the first positioning beacon is protruded out from the first surface and the second positioning beacon is protruded out from the second surface (See at least [0046]-[0047] and figures 5A-5B, wherein signal transmitters 324 are arranged at two surfaces opposite each other and protruding out from the surfaces. See figure 5B, where the transmitters protrude from their respective surfaces)
to cause both the first positioning beacon and the second positioning beacon to be visible to the cleaning robot when the cleaning robot is in front of the charging station. (see at least [0041] and figures 5A-5B, wherein the signal transmitters 324 include infrared light emitting diodes in conjunction with the signal transmitters. Figure 5A shows the cleaning robot’s view when the robot is in front of the front surface of the charging station. Per page 4, lines 24-30 and figure 10 of Applicant’s Specification, protruding infrared light sources located on opposite surfaces of the docking station are both visible to the cleaning robot when the cleaning robot is in front of the front surface of the charging station.)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Suh, Kim, and Hoshino with Lim’s technique of having positioning beacons protruding from their respective surfaces to cause the beacons to be visible from the front of the charging station. It would have been obvious to modify because doing so enables cleaning robots to detect its relative position to the charging station when positioning along the wall on which the charger is installed, enabling easier automatic charging, as recognized by Lim (see at least [0005] and [0047]).

Regarding Claim 16, Suh, Kim, Hoshino, and Lim in combination disclose all of the limitations of Claim 14 as discussed above, and Suh additionally teaches: distinguishing, by the processor, different positioning beacons according to different characteristics of the multiple positioning beacons (paragraph [0067]).

Regarding Claim 17, Suh, Kim, Hoshino, and Lim in combination disclose all of the limitations of Claim 8 as discussed above, and Suh additionally teaches: transmitting, by the cleaning robot, a control signal to the charging station to rotate the charging station (paragraph [0073]).

Regarding Claim 19, Suh, Kim, Hoshino, and Lim in combination disclose all of the limitations of Claim 8 as discussed above, and Suh additionally teaches: controlling, by the processor, a field of view of the image sensor when the image frame does not contain any beacon image (paragraph [0014]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Suh, Kim, Hoshino, and Lim in view of Noh (US 20150115876 A1), further in view of Takahisa (JP 4710058 B2) (English Translation).

Regarding Claim 3, Suh, Kim, Hoshino, and Lim teach all the limitations of the current invention as stated above in Claim 1, except: the cleaning robot further comprises an illumination light source, 
and the charging station further comprises a charging electrode configured to reflect light generated by the illumination light source as one of the multiple passive light sources.
However, Noh teaches a cleaning robot further comprising an illumination light source (paragraph [0021]), 
and using light emitted from the cleaning robot to detect reflective markers on the charging station to more accurately detect a position of a charging apparatus (paragraph [0071]). 
Takahisa teaches a charging station comprising a charging electrode configured to reflect light generated by the illumination light source (paragraph [0027] and figure 3). Takahisa teaches a reflective charging electrode that reflects light into a housing to form a light source that other light sources won’t interfere with (paragraph [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Suh, Kim, Hoshino, and Lim to incorporate the teachings of Noh and Takahisa to provide a charging station with passive light sources in the form of reflective markers and reflective charging electrodes. Doing so would enable more accurate detection of light sources in subpar ambient lighting conditions, as recognized by Noh (paragraph [0051]). 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Suh, Kim, Hoshino, and Lim in view of Abe (US 20160309974 A1).
Regarding Claim 9, Suh, Kim, Hoshino, and Lim teach all the limitations of the current invention as stated above in Claim 8, except wherein the motor comprises: 
a first motor configured to control the cleaning robot to move forward; 
and a second motor configured to control the cleaning robot to rotate. 
However, Abe teaches a first motor configured to control the cleaning robot to move forward, and a second motor configured to control the cleaning robot to rotate (paragraphs [0030] and [0031]). 
Abe teaches a cleaning robot in which each wheel is driven by a corresponding motor, and one wheel functions as the turning wheel. This allows the cleaning robot to autonomously travel forwards, backwards, and turn (paragraph [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Suh, Kim, Hoshino, and Lim to incorporate the teachings of Abe to provide a cleaning robot with separate motors for forwards and backwards driving, and turning. Doing so would enable the cleaning robot to autonomously move in all directions depending on transmitted control commands, as recognized by Abe (paragraph [0024]).

Regarding Claim 10, Suh, Kim, Hoshino, Lim, and Abe teach all of the limitations of Claim 9 as discussed above, and Suh additionally teaches: wherein the processor is further configured to control the second motor to cause the cleaning robot to perform an in situ rotation when the image frame does not contain any beacon image (paragraph [0063] and figure 5, step S431).

Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Suh, Kim, Hoshino, and Lim in view of Noh.

Regarding Claim 11, Suh, Kim, Hoshino, and Lim teach all the limitations of the current invention as stated above in Claim 8, except: the cleaning robot further comprising an illumination light source configured to emit light toward the multiple positioning beacons. 
However, Noh teaches a cleaning robot further comprising an illumination light source (paragraph [0021]). 
Noh teaches using light emitted from the cleaning robot to detect reflective markers on the charging station to more accurately detect a position of a charging apparatus (paragraph [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Suh, Kim, Hoshino, and Lim to incorporate the teachings of Noh to provide a cleaning robot that emits light towards a charging station’s multiple positioning beacons. Doing so would enable the cleaning robot to obtain depth or surface information of detected objects (paragraph [0021]) along with the charging station’s multiple positioning beacons.

Regarding Claim 15, Suh, Kim, Hoshino, and Lim teach all the limitations of the current invention as stated above in Claim 14, except: the cleaning robot further comprises an illumination light source, 
and the determining method further comprises: controlling the illumination light source to emit light corresponding to the light capturing of the image sensor.
 However, Noh teaches the cleaning robot further comprising an illumination light source (paragraph [0021]) 
and the determining method further comprising: controlling the illumination light source to emit light corresponding to the light capturing of the image sensor (paragraph [0022]). 
Noh teaches using light emitted from the cleaning robot to detect reflective markers on the charging station with the light capturing of the image sensor to more accurately detect a position of a charging apparatus (paragraph [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Suh, Kim, Hoshino, and Lim to incorporate the teachings of Noh to provide a cleaning robot that emits light towards a charging station’s multiple positioning beacons. Doing so would enable the cleaning robot to obtain depth or surface information of detected objects (paragraph [0021]) along with the charging station’s multiple positioning beacons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20210165421 A1 is directed to a lawn mower robot that autonomously docks at a charging station by way of two beacons visible to the mowing robot at all angles. See figures 8E and 8F reproduced below, beacons 341 and 342.

    PNG
    media_image3.png
    453
    527
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    430
    550
    media_image4.png
    Greyscale

US 20180188737 A1 is directed to a charging station for a cleaning robot having two optical beacons situated at lateral angles to the front of the charging station. See figure 22 reproduced below, beacons 251, 252, and 253.

    PNG
    media_image5.png
    595
    329
    media_image5.png
    Greyscale

US 20090228165 A1 is directed to a charging station for a cleaning robot having two optical beacons situated at lateral angles to the front of the charging station. See figure 11 reproduced below, beacons 154, 156, and 158.

    PNG
    media_image6.png
    309
    417
    media_image6.png
    Greyscale

US 20120086389 A1 is directed to a charging station for a cleaning robot having two separately placed beacons, visible to the cleaning robot when the cleaning robot is situated in front of the charging station. See figure 1 reproduced below, beacons 20.

    PNG
    media_image7.png
    522
    765
    media_image7.png
    Greyscale

CN 108634872 A is directed to a base for a charging station having two non-protruding beacons placed opposite each other, wherein both beacons are visible to the robot at any relative angle between the robot and the charging station. See figures 5 and 6 reproduced below, beacons 202 and 203.

    PNG
    media_image8.png
    372
    335
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    498
    717
    media_image9.png
    Greyscale

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Selena M. Jin whose telephone number is (408)918-7588. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.J./Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667